            Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 1 of 23




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_________________________________
                                   )
UNITED STATES OF AMERICA           )    CRIMINAL NO. 3:13CR226(RNC)
                                   )
v.                                 )
                                   )    February 8, 2019
DANIEL E. CARPENTER                )
_________________________________  )

                       DEFENDANT’S RESPONSE IN OPPOSITION TO THE
                         GOVERNMENT’S MOTION FOR RESTITUTION

       I.        PRELIMINARY STATEMENT

            By     docket      entry     #361,      the     government        has     sought        restitution   of

$56,207,383.361.

            Mr. Carpenter denies that he is responsible for this restitution amount as the insurance

carriers in this case were not victims nor did they experience any actual losses caused by Mr.

Carpenter’s conduct.          Additional discovery received yesterday pursuant to a Brady request

supports this argument.

            Even if he were responsible for an insurance carrier’s cost of doing business (e.g.

commissions, administrative costs, and reinsurance premiums), which clearly he is not, once one

excludes the “consequential damages” of deaths that he did not cause, the premiums paid on the

policies far exceeds the commissions paid, administration costs, and the reinsurance premiums.

Once the death benefits are excluded as a matter of law, the carriers all made a profit and only

Grist Mill Capital is the loser in this affair.

            Mr. Carpenter respectfully submits to the Court that granting any restitution to the

carriers would provide a windfall to them in violation of the specific provisions of the Mandatory



1
    The total in its Memorandum in Support of Restitution (docket entry #423), is $57,979,924.74.

                                                           1
        Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 2 of 23




Victims Restitution Act (MVRA) (18 U.S.C. §3663A) and would be unfair, unjust, and

unconstitutional as to Mr. Carpenter.

       It would be contrary to law for Mr. Carpenter to pay restitution to the carriers who were

clearly not “victims” in this case, as they did not lose any money due to any illegal conduct of

Mr. Carpenter. The law is clear in this regard: the victim’s loss must have been caused by Mr.

Carpenter’s own personal charged unlawful conduct and no one else’s. Since he did not fill out,

sign, or send in any of the allegedly false applications in this case, his allegedly unlawful

“nondisclosure” of information under the Government’s Right to Control Theory of Fraud could

not possibly be the proximate cause of any insured’s death or loss to the carriers as required by

the MVRA, because they received the information on the applications from their duly licensed

agents and not from Mr. Carpenter.

       Furthermore, virtually every one of the Insureds filled out questionnaires and had

Inspection Reports done on them, and many had home or phone interviews to gather information

for the carriers. Mr. Carpenter is not even alleged to have been a party to any of those interviews

or Inspection Reports, and virtually none of the Insureds interviewed by the Government even

knew who Mr. Carpenter was.

       It is not possible that any conduct on the part of Mr. Carpenter personally caused any loss

to the so-called victims in this case. Whether all of the Insureds died or all the policies lapsed

before death, Mr. Carpenter’s personal conduct (illegal or otherwise) would not have been the

proximate cause of any loss by any carrier, and the Government does not claim that he caused

any insured’s death.

       The carriers in this case were neither victims nor “losers,” and Mr. Carpenter will submit

expert reports that show, contrary to the Government’s specious claims, the carriers actually



                                                2
        Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 3 of 23




desired STOLI business, profited greatly from their STOLI portfolios, and the Government’s

own calculations actually prove carriers like Lincoln made money as it appears every policy

issued to the Charter Oak Trust was reinsured. This means Lincoln did not “lose” $30 million on

even the Sash Spencer policies because a reinsurance carrier paid most of the Spencer death

claim, not Lincoln.

       In fact, this is what the Government’s newly-provided Brady information shows. Even a

cursory glance of Lincoln’s Annual Reports from 2007-2017 shows that Lincoln made a profit

each year, paid substantial dividends to its shareholders each year, and in the year when Mr.

Carpenter allegedly caused them to “lose” money by creating the Charter Oak Trust, Lincoln’s

Board of Directors authorized a Two Billion Dollar stock buyback and authorized the payment of

$140 million over 20 years for the naming rights to the new Eagles stadium. See pages 119 and

177 of Lincoln’s 2007 Annual Report attached as Exhibit One.

       Of the Government’s $58 million in claimed losses, over $50 million allegedly belongs to

Lincoln, and yet Lincoln has not sued Mr. Carpenter, filed a claim for restitution, or even

terminated the agents associated with any of these alleged “losing” policies. Nor did Lincoln sue

to rescind any of the Charter Oak policies. To the contrary, Lincoln continues to collect

premiums, pay death claims, and service the change of ownership forms as the policies are sold

from one hedge fund to another. See, e.g., HUG Funding v. Lincoln, 11-cv-01590 (LTS) (HBP)

(SDNY 2018). This is all happening even though according to the Government, and even the

Court’s June 6, 2016 Verdict, the carriers would be well within their rights to claim the policies

as void for fraud because if the policies were truly induced by fraud, they could be terminated

even beyond the contestability period (a point the Government misses in its analysis of AEI v.

Lincoln, 892 F.3d 126 (2d Cir. 2018).



                                                3
         Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 4 of 23




         It would be unjust to reward the carriers with restitution in this case because any

restitution paid to the carriers would create a large windfall, and in Lincoln’s case, Mr. Carpenter

would actually be paying twice for the policies, which is clearly prohibited by the MVRA as

restitution is capped at the actual proven losses of the victim. If there are no proven losses here,

then there is no restitution to be paid under the MVRA.

   II.      LEGAL STANDARD

         The law limiting the payment of restitution to only actual victims with real losses and the

constitutional reach of the MVRA is very clear in the Second Circuit:

         Federal courts have no inherent power to order restitution, which is traditionally a civil
         remedy. See United States v. Reifler, 446 F.3d 65, 127, 137 (2d Cir. 2006). A sentencing
         court's power to order restitution, therefore, depends upon, and is necessarily
         circumscribed by, statute. See United States v. Elkin, 731 F.2d 1005, 1010–11 (2d Cir.
         1984). In this case, the relevant statute is the MVRA. United States v. Zangari, 677 F.3d
         86, 91 (2d Cir. 2012).

         The Supreme Court has made it clear in a number of decisions, even in difficult cases

with a sympathetic victim, that restitution is only payable to a real victim that had a proven real

loss caused by the defendant’s illegal conduct, and no one else’s. See Paroline v. United States,

572 U.S. 434 (2014) where the Supreme Court states that “the statute allows restitution only for

those losses that were the “proximate result” of [defendant]'s offense. Id. at 465. Paroline also

cites Burrage v. United States, 134 S.Ct. 881, 887-88 (1992) for the proposition that:

         [T]he ordinary meaning of the term “results from” requires proof that the defendant’s
         conduct was the “actual cause” of the injury….Congress has authorized restitution only
         for “the amount of the loss sustained by a victim as a result of the offense.” §3664(e). Id.

         [The Supreme Court has] interpreted virtually identical language, in the predecessor
         statute to section 3664, to require “restitution to be tied to the loss caused by the offense
         of conviction. Hughey v. United States, 495 U.S. 411, 418 (1990)(citing 18 U.S.C.
         §3580(a)(1982 ed.); emphasis added). That is, restitution may not be imposed for losses
         caused by any other crime or any other defendant. Id. at 465-66.




                                                  4
          Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 5 of 23




          The MVRA also gives the alleged victims the opportunity to submit information

including an affidavit about the amount of their losses. According to §3664(d)(5), if the list of

victims and their losses is not “ascertainable by the date that is 10 days prior to sentencing,” then

the court must “set a date for the final determination of the victim’s losses, not to exceed 90 days

after sentencing.” Finally, §3664(e) states: “The burden of demonstrating the amount of the loss

sustained by a victim as a result of the offense shall be on the attorney for the Government.”

   III.      ARGUMENT

          A. The Complexity of the Losses is so Great that Restitution Cannot be Calculated

          It is respectfully suggested that the calculation of losses here are so complex that it has

taken three years since Mr. Carpenter’s trial (and over five years from his indictment) to

determine out how much his alleged “deceit” has supposedly cost the carriers. Due to the

complex nature of the calculation of losses in this case, Congress has mandated that complex

calculations should not dominate or interfere with the sentencing process, and in those cases, no

restitution should be awarded.

          Judge Christopher Droney calculated a Sentencing Guidelines loss of over $400 million

in United States v. Ferguson, 584 F.Supp.2d 447 (D. Conn. 2008), but held that the calculations

of loss were too complex to award any restitution. That logic is appropriate here.

          Indeed, if the daily trading price of AIG stock in Ferguson was “too complex” to

establish restitution, how is it possible for the Government to claim it understands the inner

workings of the hugely profitable carriers in order to say they somehow “lost” $58 million on the

policies issued to the Charter Oak Trust?




                                                   5
        Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 6 of 23




        Mr. Carpenter’s attorneys claimed in October 2013 that the carriers had actually made a

“profit” of $90 million, while Grist Mill Capital lost $70 million. See attached as Exhibit Two,

letter from Attorney Richard Brown to AUSA David Novick dated October 25, 2013.


       B. Restitution Is Not Permitted Here as There is No Proof that the Defendant
          Caused Any Losses

       In Paroline, supra, the Supreme Court had to limit the amount of restitution paid to a

very sympathetic victim of child pornography because the Government failed to prove any of the

victim’s losses were caused by the offense.

       A relevant case deals with the same limitations placed on restitution involving GE

Capital (GE) being a victim of mail and wire fraud. See Lagos v. United States, 138 S.Ct. 1684

(2018), where the Supreme Court vacated a restitution award and determined that GE was not

entitled to restitution or the costs of its internal investigation and suggested that GE’s remedy

was to bring a “civil lawsuit against Lagos for the full extent of its losses.” Lagos at 1690. GE

did in fact happen to bring a lawsuit against Lagos and won a judgment of over $30 million to

cover its losses. There is no doubt that the large financial institutions in this case could and

would have done the same thing as GE did if they truly believed that they had lost any money

here from an intentional fraud.

       No victim has suffered a “pecuniary loss.” §§3663A(a), (c)(1)(B). Thus, if there is no

monetary loss in this case, there is no restitution to be paid. “The goal of restitution, in the

criminal context, is to restore a victim, to the extent money can do so, to the position he occupied

before sustaining injury.” United States v. Finazzo, 850 F.3d 94, 117 (2d Cir. 2017) (quoting

United States v. Boccagna, 450 F.3d 107, 115 (2d Cir. 2006)). Since the purpose of restitution is

compensatory and the MVRA limits restitution to the amount of each victim's losses, “a



                                                 6
        Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 7 of 23




restitution order must be tied to the victim's actual, provable, loss.” Finazzo at 117, quoting

Zangari at 91. The “primary and overarching goal” of the MVRA is to make victims of crime

whole; that is, “to compensate [victims] for their losses and to restore them to their original state

of well-being.” See United States v. Thompson, 792 F.3d 273, 277 (2d Cir. 2015) (quoting

United States v. Qurashi, 634 F.3d 699, 703 (2d Cir. 2011)).

        In order “[t]o fulfill this objective without awarding the victim a windfall, i.e., more in

restitution than he actually lost, the MVRA caps the restitution award at the actual amount of the

victim’s loss.” Id. (quoting United States v. Boccagna, 450 F.3d 107, 117 (2d Cir. 2006)); see

also United States v. Coriaty, 300 F.3d 244, 252 (2d Cir. 2002) (“Unlike loss calculations, a

court’s power to order restitution is limited to actual loss.”).

        A “victim” for the purposes of the statute is “a person directly and proximately harmed as

a result of the commission of an offense for which restitution may be ordered.” §3663A(a)(2).

Mr. Carpenter respectfully asserts that the carriers were not victims of any fraud here.

        “In restricting its definition of ‘victim’ to persons proximately harmed by the

defendant’s acts, the MVRA aims to limit restitution to those harms that have a sufficiently close

connection to the conduct at issue.” Thompson at 277 (quoting Robers v. United States, 134 S.Ct.

1854, 1859 (2014) (recognizing that the MVRA “has a proximate cause requirement”)) (internal

quotation marks and alterations omitted).          This is consistent with the proximate cause

requirement for fraud loss generally. See, e.g., United States v. Ebbers, 458 F.3d 110, 128 (2d

Cir. 2006) (holding that “loss must be the result of the fraud,” and “[l]osses from causes other

than the fraud must be excluded from the loss calculation.”); United States v. Ednie, 707 F.App’x

366, 373 (6th Cir. 2017) (“To attribute an actual loss to a defendant, his or her conduct must be

both a ‘but for’ cause and a proximate cause of the loss.”).



                                                   7
        Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 8 of 23




       The Government acknowledges that its restitution figure is based principally on the

purported actual loss to carrier “victims”, which includes death benefits and the carriers’ cost of

doing business. The Government has conceded that its actual loss figure of roughly $58 million

is based only on a “but-for theory” of loss causation. (See Govt. Sent. Memo. at 32). Given the

MVRA’s requirement that restitution be grounded in “proximate” causation, the Government’s

use of its actual loss figure to calculate restitution is manifestly erroneous, and making Mr.

Carpenter responsible for death benefits that he did not cause is clearly erroneous as well. The

restitution calculation likewise suffers from the other flaws that Defendant has already identified

in his submissions concerning the Government’s actual loss amount:

      The actual loss amount is based on a model that lacks support in STOLI case law. The
       model proposed by the Government twice received a cold reception at the Second Circuit.
       In both United States v. Binday, 804 F.3d 558, 597 (2d Cir. 2015), and United States v.
       Quatrella, 722 F.App’x 64, 69 (2d Cir. 2018) (summary order), the Second Circuit
       tolerated the model as not clearly erroneous but each time voiced a desire for “a better
       alternative,” even taking pains to expressly “le[ave] open the possibility that on different
       facts, the method employed here may not provide a reasonable estimate of actual losses,”
       Binday, 804 F.3d at 597.

      The Government’s actual loss model flouts the Government’s own arguments and the
       Court’s own finding about the economic harm caused to insurance carriers from being
       deceived into issuing STOLI policies that they believed were non-STOLI. In the Court’s
       words, the “discrepancies between the benefits the [carriers] reasonably anticipated from
       issuing the policies and the benefits they actually received” (Verdict at 82) stem from two
       relevant ways in which “STOLI policies differ from traditional policies….The first
       relates to the way the policies are funded, the second involves lapse rates.” (Verdict at
       12). That is the only difference between policies according to the Verdict.

       The MVRA lists four detailed, specific categories of real recovery for real victims that

provide meaningful relief without inviting complex, fact-intensive disputes better suited to civil

litigation, such as “child care”, “bodily injury”, “injury that results in death”, and “damage to

property.” None of these apply to the big companies involved in this case. The Government

also cannot satisfy multiple conditions in §3663A(b)(4)’s plain text, and it cannot explain the



                                                8
        Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 9 of 23




clear and obvious differences between this statute and other restitution provisions, where (unlike

here) Congress did provide make-whole relief. Had Congress wanted to include all losses

proximately caused by the offense, it knew how to do so. It instead “wrote a far more limited

provision.” See, e.g., United States v. Amato, 540 F.3d 153, 161 (2d Cir. 2008).

        The Supreme Court’s decision in Paroline also strongly suggests that any restitution

ordered after a criminal conviction is limited by and within the scope of the Excessive Fines

Clause. Although restitution is ultimately paid to the victim, the restitution order results from the

government’s power to criminally prosecute, and the restitution payable to the victim is first

collected by the Government, not the victims. As a check against the abuse of governmental

power, the Excessive Fines Clause is meant to limit the government’s ability to extract large and

unreasonable “payments” from criminal defendants whether they are called “fines” or something

else. And, as the Paroline Court rightly noted, restitution orders serve “punitive” as well as

compensatory purposes. Restitution orders not only deter offense conduct, but also are a

component of an offender’s punishment and may negatively affect the defendant’s future

rehabilitation.

        C. The Government’s Calculations are Erroneous and not Based on Accepted
           Actuarial Principles.

        Included as Exhibit Three is an expert opinion by a nationally-renowned actuary, Larry

Stern and as reviewed by the equally respected actuary Jeffrey Harper (who has often appeared

as a forensic witness for the Government, see, e.g., United States v. Allen Stewart, 185 F.3d 112

(3d Cir. 1999)), in which Mr. Stern provides a detailed analysis to show that not only are the

Government’s calculations flawed, but also how they are in error because according to the

Government, as soon as a carrier issues a policy, it is destined to lose money on the transaction.




                                                 9
          Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 10 of 23




Tellingly, Mr. Stern provides the following information in contradiction of the Government’s

claims:

          Based on my analysis of the information I have considered, based on accepted actuarial
          principles, and based on my knowledge of life insurance industry practice and experience
          as a part of (and consulting to) life insurance company managements, I have formed the
          following opinions relating to the Government’s calculations for restitution:

         The Government’s loss calculations do not follow actuarial principles
         The Government’s loss calculations do not reflect how insurance companies develop
          profits or losses
         The Government’s loss calculation assumptions are based on false premises, including
          o Companies have suffered losses and should quit the insurance business
          o Affected companies cannot adjust costs after suffering losses
          o Stranger Owned Life Insurance (“STOLI”) policies will be kept in force until the
              death of the insured
         The affected insurance companies do not appear to have suffered losses
          o They continue to collect premiums, pay death benefits, receive reinsurance
              reimbursement, etc.
          o They have not asked for any restitution
         The Government’s loss calculations do not show the amount of recovered death proceeds
          the insurance companies have received from their respective reinsurers. It appears each
          and every policy in the Trust was reinsured. Therefore, it was clearly erroneous for the
          Government not to take into account the proceeds received from the reinsurers
         The Government’s loss calculations attribute to the Defendant the costs of doing business
          for the insurance companies. These are expenses included in the determination of the
          appropriate premium rate paid by the policyholder. It makes no sense to attribute to the
          Defendant the cost of doing business for a modern life insurance company.
         The Government’s loss calculations are based on the false premise once an insurance
          company issues a policy it cannot be void for fraud or, in the alternative, the company
          cannot adjust the cost of the policy on a unilateral basis. Both of these theories of the
          Government are patently erroneous as:
          o I am aware of litigation in which the insurance company has voided an insurance
              policy for fraud after the two-year incontestability period, and
          o I have been involved in litigation where the insurance company has raised cost of
              insurance rates on a unilateral basis

          As Mr. Stern’s analysis makes clear, the Government’s calculations are based on the false

premise that once a carrier issues a fraudulently-induced policy, it cannot get out the policy, nor

can it increase the Cost of Insurance for the policy. Mr. Stern has testified in cases proving both

that carriers have the ability to rescind policies after the two-year incontestability period and



                                                 10
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 11 of 23




carriers having the ability to raise their Cost of Insurance for a policy even beyond the flexible

amount they build into a typical universal life policy. See Stern Opinion at 14. Moreover, as Mr.

Stern points out, the Government gives no rationale for why Mr. Carpenter should be responsible

for the carriers’ cost of doing business. This cost includes the payment of commissions to their

brokers and agents, the administrative costs of running the company, and most importantly, the

payment of reinsurance premiums because nowhere does the Government show the reinsurance

proceeds to offset the death proceeds that Mr. Carpenter is also charged with. It is as if Mr.

Carpenter defrauded a casino, he would be responsible for paying the jackpots as well as the

costs for running the business.     That is why the Government’s recently provided Brady

information is so important to Mr. Carpenter’s overall restitution defense; that the carriers were

not defrauded, they were not victims, and they did not lose any money.

       More importantly, it appears from the Government’s restitution calculations that all of the

Charter Oak Trust policies were reinsured. See Stern Opinion at 16. Therefore, Mr. Carpenter

should not be “charged” with the $19 million that the carriers paid in reinsurance premiums to

the big reinsurance carriers like Swiss Re and Munich Re, and the Government must reduce the

amount of death benefit by what the insurance carriers received from their reinsurance carriers.

Obviously, the Government did not do this and therefore, according to Mr. Stern from an

actuarial basis, even if all 84 insureds had died, it would have had zero financial impact on any

of these carriers and in his professional opinion, none of these carriers experienced an actual

“loss” for the purposes of restitution. See Stern Opinion at 16. Significantly, Mr. Stern quotes

the Court’s mandate to not provide the carriers with a “windfall” in any event. See Stern

Opinion at 15.

       Based on Mr. Stern’s expert actuarial analysis and the Government’s incomplete analysis,



                                               11
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 12 of 23




Mr. Carpenter wishes to make two separate points.          In no way should Mr. Carpenter be

responsible for the insurance carriers’ cost of doing business.          He did not receive any

commissions in this case, nor was he paid a management fee or a salary by the carriers. As for

the reinsurance premiums charged to Mr. Carpenter’s account, that is not just inappropriate and

unwarranted, but those reinsurance premiums the carriers pay guarantees they make a profit on

each big policy they sell because if there is an early death like Sash Spencer, the reinsurance

carrier pays the bulk of the claim above the attachment point.

       Furthermore, Mr. Stern quotes insurance executive James Avery in Binday that “even if

someone dies in the first year (or a policy lapses), that is not a fraud loss, but a cost of doing

business. You have the individual who pays one premium and dies six months later. You have a

lot of money on that policy but we don’t consider that a loss…[T]hat’s the benefit of insurance

because there’s another 900 people who paid a premium who didn’t die.” See Stern Opinion at

14.

       This leaves only the death benefits in this case. The reason that holding Mr. Carpenter

responsible for the ultimate death of the insureds is fundamentally unsound is because everyone

will die at some point, and it has nothing whatsoever to do with Mr. Carpenter’s alleged unlawful

conduct as required by the MVRA. People die of cancer and heart attacks, but not because Mr.

Carpenter allegedly failed to disclose something to the carriers on the applications he did not fill

out. Importantly, it is indisputable that Mr. Carpenter never owned or controlled the policies;

Christiana Bank, as the Insurance Trustee for the Charter Oak Trust, did for the benefit of

Ridgewood. It is also undisputed that Ridgewood took over all of the policies in June of 2010.

Mr. Carpenter was accused of being involved with fraudulent “STOLI policies” in the sealed

search warrant of the May 26, 2011 raid. The only Charter Oak Trust insured that died prior to



                                                12
        Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 13 of 23




that date was Sash Spencer, and Lincoln investigated his death for a year before paying the

claim. So, paying death claims is a part of the carriers’ cost of doing business and has nothing to

do with Mr. Carpenter’s charged offense as he was never alleged to have been the proximate

cause of any Insured’s death as required by the MVRA. If there is anything attributable to an

“Act of God” under the law, it must be someone’s death.

       Therefore, based on Mr. Stern’s actuarial analysis of how the Life Insurance industry

works and how carriers make profits on most of their policies, Mr. Carpenter respectfully

suggests that a better formula for the Court to adopt is to take away from Mr. Carpenter’s

account the administrative costs, reinsurance costs, and death benefits in the Government’s

calculations, and to credit to Mr. Carpenter $96 million paid in premiums rather than the

Government’s $78 million. Then, take that number and subtract the $25 million paid out in

commissions.

       When the real numbers are calculated professionally and on an unbiased basis, the true

total for the Charter Oak Trust policies is a profit to the carriers of $71 million; slightly less than

the amount of profit that Attorney Brown calculated for the carriers in his letter of October 25,

2013 (see Exhibit Two), over five years ago.

       With that said, based on the delay in this case of showing any loss to the carriers since the

Government raided Mr. Carpenter’s office in May 2011, this Court should not grant any

restitution based on the Government’s late claims and faulty calculations, as well as any amount

of restitution that would provide the carriers with an excessive “windfall” as prohibited by both

the MVRA and the Constitution.




                                                  13
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 14 of 23




       D. The Restitution Amount Sought Violates the Excessive Fines Clause

       Restitution is indisputably a component of a criminal defendant’s punishment and the

product of government action. Therefore, restitution, along with traditional criminal fines and

forfeitures, falls within the scope of the Excessive Fines Clause of the Eighth Amendment. When

testing for constitutionality, courts should aggregate all economic sanctions and then test for

gross disproportionality between the total amount of the aggregated constitutional “fine” and the

gravity of the defendant’s offense conduct. Although certain guideposts may aid courts in the

gross disproportionality inquiry, courts should not abdicate their decision-making duty by simply

accepting legislatively prescribed ranges of appropriate punishment. Rather, judges should

exercise their sound judgment in the matter. In this case, it is constitutionally “inconsistent” to

say Mr. Carpenter is too poor to pay a fine, yet is then burdened with $58 million in unproven

losses because of the MVRA.

       In United States v. Bajakajian, 524 U.S. 321 (1998), the Supreme Court provided

guidance on how to measure “excessiveness” for criminal penalties under the Excessive Fines

Clause. Hosep Bajakajian, pleaded guilty to one count of willfully failing to report that he was

transporting more than $10,000 of currency out of the country. Customs inspectors had caught

Bajakajian attempting to board an international flight with $357,144 on his person and in his

checked baggage. Although the district court found that the currency was not otherwise

connected to any unlawful activity, the entire amount was statutorily forfeitable because it was

connected to his offense of failing to report. The district court found that forfeiture of the full

amount would be grossly disproportionate to the offense conduct and instead ordered Bajakajian

to forfeit $15,000 in addition to a fine of $5,000 and a probationary sentence of three years,

which the Government appealed.



                                                14
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 15 of 23




       Reviewing its virtually non-existent Excessive Fines jurisprudence, the Supreme Court

noted that it had “never actually applied” the Excessive Fines Clause. Citing Browning-Ferris v.

Kelco Disposal, 492 U.S. 257 (1989) and Austin v. United States, 509 U.S. 602 (1993), the

Supreme Court stated that the Clause limits the government’s power to extract payments as

punishment and found that punitive “forfeitures” fell within the Clause’s scope. The Court

rejected the government’s argument that the currency forfeiture was remedial and noted that

even if it were, it would still be punitive in part and thus within the Clause’s purview. The Court

then addressed how to measure “excessiveness”, stating that the principle of proportionality is

the “touchstone” of the constitutional inquiry; the Court held that a forfeiture order violates the

Excessive Fines Clause “if it is grossly disproportional to the gravity of a defendant’s offense.”

Applying this test, the Court found that a forfeiture of $357,144 would be grossly disproportional

to Bajakajian’s offense.

       The Supreme Court’s interpretation of the Excessive Fines Clause as a limit on “the

government’s power to extract payments, whether in cash or in kind, as punishment for some

offense” Bajakajian at 328 (quoting Austin at 609–10), has created some disagreement among

the lower courts regarding whether “restitution” falls within the scope of the Eighth Amendment.

Under this test, the salient questions are whether a restitution order involves payment to the

Government as a punishment. Many courts have since reached that conclusion, finding that the

Excessive Fines Clause does apply to restitution orders because the prosecution of the offense

constitutes sufficient governmental involvement and the purpose of the restitution order is at

least partially punitive. Mr. Carpenter respectfully suggests to the Court that the Government’s

calculation of restitution in this case is solely to further punish Mr. Carpenter, and has nothing to




                                                 15
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 16 of 23




do with compensating any real victim for any actual loss in this case because none of the carriers

lost any money due to Mr. Carpenter’s personal conduct, unlawful or otherwise.

       In Bajakajian, the binary inquiry of whether the money had a sufficiently close

relationship to the offense conduct was not part of the constitutional analysis. The concept of

“excessiveness” is inherently quantitative; “proportionality” is the key to the analysis. The same

treatment should therefore apply to restitution orders. Restitution’s causal question—whether the

victim’s loss resulted solely from the defendant’s offense—is statutory, just like forfeiture’s

binary question—whether the asset had a sufficient nexus to the defendant’s offense—is also

statutory. Recently, the Supreme Court decided the question of forfeitures unanimously in Mr.

Carpenter’s favor. See Honeycutt v. United States, 137 S.Ct. 1626 (2017). The relevant

constitutional inquiry, however, is always quantitative under the Excessive Fines Clause:

whether the amount of the criminal “penalty” or “fine” is excessive. As a check on governmental

power, the Eighth Amendment places limits on the legislature’s ability to punish excessively.

Indeed, the Supreme Court did not resolve Bajakajian on the ground of whether the legislature

authorized the forfeiture—that is, whether the $357,144 was an instrumentality of the offense of

failing to report taking money out of the country. Rather, the Court offered its independent

judgment about whether forfeiture of the full amount would be grossly disproportionate to the

gravity of the offense. In Bajakajian, the Supreme Court recognized this principle and referenced

the defendant’s maximum sentence under the Guidelines as confirmation that he had “only a

minimal level of culpability.” Bajakajian at 338–39.

       The understanding of restitution as at least partially punitive is in keeping with the

Supreme Court’s repeated statements that restitution serves a punitive function in response to

prohibited conduct. The Court has emphasized that restitution constitutes an effort to “mete out



                                               16
        Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 17 of 23




appropriate criminal punishment for [the offending] conduct”, and that in doing so it serves the

“penal and rehabilitative interests of the State.”

       In applying the gross disproportionality test, the Bajakajian Court focused on the offense

seriousness side of the proportionality scale, examining the nature of the offense, the harm

created by it, the defendant’s culpability, and evidence of Congress’ understanding of the

offense’s seriousness. The Supreme Court also hinted that on the other side of the proportionality

scale—punishment severity—the financial effect on the defendant would be relevant. That

question remained unresolved, however, as Mr. Bajakajian never raised that issue. Clearly, on an

“excessive fine” of $58 million, that issue will be front and center in Mr. Carpenter’s appeal. The

Supreme Court in Bajakajian laid out five key principles that emerge from the “proportionality

cases” of the Cruel and Unusual Punishments Clause from which the excessiveness test is

borrowed: a desire for equality in sentencing; the need for comparative proportionality of

sentencing based on offense seriousness; the importance of harnessing the expressive function of

punishment; a concern for the potential criminogenic effect of, and other social harms created by,

punishment; and a constraint that punishment not unreasonably undermine basic concepts of

human dignity. An examination of those principles supports the conclusion that a defendant’s

financial condition is relevant to assessing the severity of punishment for use in weighing its

proportionality, especially in determining an appropriate amount of restitution.

       Moreover, in considering the “protections” offered by the Excessive Fines Clause, the

Supreme Court has considered both the defendant’s ability to pay, as well as the defendant’s

culpability. See, e.g., Enmund v. Florida, 458 U.S. 782, 800 (1982) (considering the defendant’s

“culpability” including what his “intentions, expectations, and actions were”). Therefore, the

Supreme Court has emphasized this same type of attention to “culpability” of the defendant and



                                                     17
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 18 of 23




gravity of the offense in the excessive fines context. See, e.g., Bajakajian at 334 (“The amount of

the forfeiture must bear some relationship to the gravity of the offense that it is designed to

punish.”); id. at 337 n.12 (describing the crime as a one-time reporting offense and discounting

falsehoods the defendant told about his actions).

       Finally, in comparing Mr. Carpenter’s restitution punishment to the defendants in

Lebovits-Neuman and Keller-Steinfeld (who all pleaded guilty), there is no question that his

restitution is far outside the acceptable range under the equality of sentences espoused by

Bajakajian. The key question remains whether, once defendants are determined to be equally

culpable, equality of punishment should be measured formally by dollar amount or substantively

according to financial effect.



       E. Restitution in this Case in Unconstitutional Based on Southern Union


       There have been a number of scholarly articles written concerning the unconstitutionality

of the MVRA after the Supreme Court’s decision in Southern Union v. United States, 132 S.Ct.

2344 (2012), because its prior decisions in Apprendi v. New Jersey, 530 U.S. 466 (2000) and

Jones v. United States, 526 U.S. 227, 243 (1995) made it clear that the Due Process Clause of the

Fifth Amendment combined with the Jury Trial Clause of the Sixth Amendment assured the

defendant that any fact that would increase a criminal penalty must be charged in the indictment,

submitted to a jury, and proven beyond a reasonable doubt. See Apprendi at 490. In this case, the

amount of carrier losses or even the concept of “restitution” was not contained in either of Mr.

Carpenter’s indictments, presented to a jury (or the Court for that matter), and was certainly not

proven beyond a reasonable doubt even at this late date.           Therefore, the Government’s

exceedingly late call for restitution here not only violates the provisions of the MVRA, it also

                                                18
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 19 of 23




violates the Constitution based on the Supreme Court’s decision in Southern Union, which is

based on Apprendi and Jones.

       Significantly, unlike the PSR in this case (which mentions no amount of restitution or list

of victims), in Southern Union the PSR calculated a maximum fine of $38 million based on a

fine of $50,000 per day for 762 days; each day for which Southern Union was in criminal

violation of storing environmentally harmful waste pursuant to 42 U.S.C. §6928(d)(2)(A). The

First Circuit affirmed the district court’s $600,000 fine and $12 million of “community service”,

but the reason the Supreme Court took the case was because of the Second Circuit’s contrary

decision in United States v. Plaff, 619 F.3d 172 (2d Cir. 2010), where the Second Circuit used

Apprendi to vacate a criminal fine, not to justify it. In reversing the First Circuit’s decision in

Southern Union, the Supreme Court held that Apprendi applies to all criminal sanctions. See

Southern Union at 2352.

       The Supreme Court stated unequivocally that “our decisions broadly prohibit judicial

fact-finding that increases maximum criminal sentences, penalties, or punishment – terms that

each undeniably embrace fines.” Southern Union at 2350. Mr. Carpenter respectfully suggests

to the Court that if the $38 million listed in the PSR of Southern Union was unconstitutional,

then clearly the $58 million that was not listed in Mr. Carpenter’s Indictment or PSR will be

equally unconstitutional. Before Southern Union, the Supreme Court had already decided that

“the purpose of awarding restitution [is] to mete out appropriate criminal punishment for that

conduct.” See Pasquantino v. United States, 544 U.S. 349, 365 (2005) (emphasis added). Since

both “restitution” and “fines” are payable to the government, and “restitution” is clearly

“criminal punishment,” there is virtually no doubt after Southern Union that all courts will view

“restitution” under the MVRA as an additional punishment and require that it is an amount to be



                                                19
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 20 of 23




listed in the indictment and found by a jury beyond a reasonable doubt, and not by a judge by a

preponderance of the evidence as part of the post-sentencing procedure.

       F. The MVRA is Unconstitutional as applied to Mr. Carpenter

       The MVRA violates the Fifth as well as the Sixth and Eighth Amendments as to this

defendant. The Due Process Clause, in fact, guarantees all criminal defendants that the criminal

statutes must operate on all defendants alike and not be subject to arbitrary or uneven exercises

of power. See Caldwell v. Texas, 137 U.S. 692 (1891). Therefore, standards for the Court’s

decision-making must be reasonable and ascertainable. In this case, Mr. Carpenter was accused

of running a “STOLI ring” three years after the defendants in Lebovits and Neuman were

indicted.   Yet while their alleged fraud was reduced from $500 million to $70,000; the

Government here has gone from Mr. Carpenter having a “profit” of $24 million at trial (see

Gov’t. Ex. 11), to the carriers having an MVRA restitution loss of $58 million. There is not a

single exhibit that the Government presented at trial showing losses by any carrier, but after Mr.

Carpenter testified that his company lost $74 million, the Government had to scramble to show

that even if they could not prove any intended loss or even an actual loss on the part of the

carriers, they could still use the fraudster’s ill-gotten gains.   This outcome is specifically

precluded by the Second Circuit’s decision in Zangari.

       Unfortunately for the Government, that is also directly contrary to the well-established

law of the MVRA. There are no rules of evidence and no rules of discovery. District courts have

no choice but to proceed on an ad hoc basis to determine if there is a real victim of the

defendant’s conduct that had an actual loss. That has led to courts having been reversed for

procedural or substantive errors despite their futile efforts to comply with the MVRA. It was the

understatement of the century when the Second Circuit said: “Congress’s passage of the



                                               20
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 21 of 23




[MVRA] in 1996 has introduced a touch of confusion into our caselaw.” See United States v.

Harris, 302 F.3d 72, 75 n.3 (2d Cir. 2002). The Second Circuit has concluded that Congress’s

intent was that “sentencing courts not become embroiled in intricate issues of proof,” and

thereby not protracting the sentencing process with complex calculations of loss so that the

“process of determining an appropriate order of restitution be streamlined…Trial courts have

employed their varying versions of streamlining.” United States v. Reifler, 446 F.3d 65, 136 (2d

Cir. 2006).

       Mr. Carpenter has not been treated the same as similarly situated defendants in this case,

or in the handful of other STOLI cases across the country. Despite the fact that Ed Waesche and

Charles Induddi-Westcott were on many of the applications, none of the victims’ losses have

been attributed to them as the MVRA requires. “The statute requires restitution to be based

exclusively on the losses that resulted from the defendant's crime—not on the defendant's

relative culpability.” Paroline at 470 (emphasis in original). Even if the Government tried to

suggest that §3663A(h) allows the Court to lump everyone else’s loss onto Mr. Carpenter’s

account, that approach was taken by Justice Sotomayor and was specifically rejected by the rest

of the Supreme Court in Paroline. Paroline at 465-66. In fact, as the Supreme Court stated,

“Restitution orders should represent an application of law, not a decisionmaker's caprice, and the

approach articulated above involves discretion and estimation.” Paroline at 462, citing Philip

Morris USA v. Williams, 549 U.S. 346, 352 (2007).

       Therefore, to award any restitution in this case would violate the strict procedures

outlined in the MVRA itself, the clear precedent of the Second Circuit and Supreme Court, and

at least the Excessive Fines Clause of the Eighth Amendment as applied to Mr. Carpenter

personally.   As described by the Supreme Court in Hughey, Bajakajian, Southern Union,



                                               21
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 22 of 23




Paroline, Lagos, and most recently by Justice Gorsuch and Justice Sotomayor in their dissent in

Hester v. United States, 139 S.Ct. 509 (2019):

       “If you're charged with a crime, the Sixth Amendment guarantees you the right to a jury
       trial. From this, it follows that the prosecutor must prove to a jury all of the facts legally
       necessary to support your term of incarceration. Apprendi v. New Jersey, 530 U.S. 466
       (2000). Neither is this rule limited to prison time. If a court orders you to pay a fine to the
       government, a jury must also find all the facts necessary to justify that punishment too.
       Southern Union Co. v. United States, 567 U.S. 343 (2012). But what if instead the court
       orders you to pay restitution to victims? Must a jury find all the facts needed to justify a
       restitution order as well? That's the question presented in this case.

       This Court has held that the Sixth Amendment requires a jury to find any fact that
       triggers an increase in a defendant's “statutory maximum” sentence. Apprendi at 490.
       Seizing on this language, the government argues that the Sixth Amendment doesn't apply
       to restitution orders because the amount of restitution is dictated only by the extent of the
       victim's loss and thus has no “statutory maximum.” But the government's argument
       misunderstands the teaching of our cases. In that sense, the statutory maximum for
       restitution is usually zero, because a court can't award any restitution without finding
       additional facts about the victim's loss. And just as a jury must find any facts necessary to
       authorize a steeper prison sentence or fine, it would seem to follow that a jury must find
       any facts necessary to support a (nonzero) restitution order.

       But the Sixth Amendment's jury trial right expressly applies “[i]n all criminal
       prosecutions,” and the government concedes that “restitution is imposed as part of a
       defendant's criminal conviction.” Ibid. Federal statutes, too, describe restitution as a
       “penalty” imposed on the defendant as part of his criminal sentence, as do our cases. 18
       U.S.C. §§3663(a)(1)(A), 3663A(a)(1), 3572(d)(1); see Paroline v. United States, 572
       U.S. 434, 456 (2014); Pasquantino v. United States, 544 U.S. 349, 365 (2005). Besides,
       if restitution really fell beyond the reach of the Sixth Amendment's protections in
       criminal prosecutions, we would then have to consider the Seventh Amendment and
       its independent protection of the right to a jury trial in civil cases.

       If the government's arguments appear less than convincing, maybe it's because they're
       difficult to reconcile with the Constitution's original meaning. The Sixth Amendment was
       understood as preserving the “historical role of the jury at common law.” Southern Union
       at 353. And as long ago as the time of Henry VIII, an English statute entitling victims to
       the restitution of stolen goods allowed courts to order the return only of those goods
       mentioned in the indictment and found stolen by a jury. In America, too, courts held that
       in prosecutions for larceny, the jury usually had to find the value of the stolen property
       before restitution to the victim could be ordered. And it's hard to see why the right to a
       jury trial should mean less to the people today than it did to those at the time of the Sixth
       and Seventh Amendments' adoption.” Hester at 509 (internal citations omitted) (emphasis
       added).



                                                 22
       Case 3:13-cr-00226-RNC Document 443 Filed 02/08/19 Page 23 of 23




                                      IV.     CONCLUSION

       For these reasons as described above, Mr. Carpenter respectfully requests that the Court

deny the Government’s Motion for Restitution .




                                                            THE DEFENDANT
                                                            DANIEL E. CARPENTER
                                                            By_/s/Jonathan J. Einhorn

                                                            Jonathan J. Einhorn, Esq.
                                                            Einhorn Law Offices
                                                            129 Whitney Avenue
                                                            New Haven, CT 06510
                                                            (203) 777-3777
                                                            einhornlawoffice@gmail.com
                                                            Fed Bar No 00163




                                      CERTIFICATION

        I hereby certify that on this 8th day of February, 2019, a copy of the foregoing Motion
was filed electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing.

                                                            /s/ Jonathan J. Einhorn
                                                            Jonathan J. Einhorn, Esq.
                                                            Attorney & Counselor at Law
                                                            129 Whitney Avenue
                                                            New Haven, CT. 06510
                                                            tel: 203-777-3777
                                                            einhornlawoffice@gmail.com




                                               23
